           Case 6:18-cv-01228-LEK-ML Document 92 Filed 12/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

 RACHEL COLANGELO and KATHLEEN Case No: 6:18-CV-01228-LEK-DEP
 PARADOWSKI, individually and on behalf of
 a class of similarly situated individuals,

            Plaintiffs,

 v.

 CHAMPION PETFOODS USA, INC. and
 CHAMPION PETFOODS LP,

            Defendants.


                    STIPULATION REGARDING EXPERT DISCOVERY DEADLINE

           WHEREAS, on June 3, 2020, the parties filed a Civil Case Management Plan [Docket 79]

which proposed expert discovery shall be completed on or before March 31, 2021; and

           WHEREAS, on June 10, 2020, the Court issued its Uniform Pretrial Scheduling Order

[Docket 82] stating expert discovery shall be completed by March 31, 2021;

           WHEREAS, The Parties have made initial attempts at mediation on August 26, 2020 in

front of Judge Matz in the Northern District of New York but were unsuccessful;

           WHEREAS, The Parties have subsequently scheduled another mediation in front of Judge

Matz in the Northern District of New York for January 4, 2021.

           IT IS HEREBY STIPULATED AND AGREED by all parties, through their undersigned

counsel, the Court extend all expert disclosure to April 30, 2021.




555774.1
           Case 6:18-cv-01228-LEK-ML Document 92 Filed 12/28/20 Page 2 of 3




Dated: December 28, 2020               LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                       By: s/ Rebecca A. Peterson________________
                                       ROBERT K. SHELQUIST (pro hac vice)
                                       REBECCA A. PETERSON (pro hac vice)
                                       100 Washington Avenue South, Suite 2200
                                       Minneapolis, MN 55401
                                       Telephone: (612) 339-6900
                                       Facsimile: (612) 339-0981
                                       rkshelquist@locklaw.com
                                       rapeterson@locklaw.com
                                       CUNEO GILBERT & LADUCA, LLP
                                       CHARLES J. LADUCA (N.Y. Bar No. 3975927)
                                       KATHERINE VAN DYCK (pro hac vice)
                                       BRENDAN S. THOMPSON (pro hac vice)
                                       4725 Wisconsin Ave NW, Suite 200
                                       Washington, DC 20016
                                       Telephone: 202-789-3960
                                       Facsimile: 202-789-1813
                                       charles@cuneolaw.com
                                       kvandyck@cuneolaw.com
                                       brendan@cuneolaw.com
                                       ROBBINS LLP
                                       KEVIN A. SEELY
                                       5040 Shoreham Place
                                       San Diego, CA 92122
                                       Telephone: (619) 525-3990
                                       Facsimile: (619) 525-3991
                                       E-mail: kseely@robbinsllp.com

                                       GUSTAFSON GLUEK, PLLC
                                       DANIEL E. GUSTAFSON (pro hac vice)
                                       RAINA C. BORRELLI (pro hac vice)
                                       Canadian Pacific Plaza
                                       120 South 6th Street, Suite 2600
                                       Minneapolis, MN 55402
                                       Telephone: (612) 333-8844
                                       Facsimile: (612) 339-6622
                                       dgustafson@gustafsongluek.com
                                       rborrelli@gustafsongluek.com




555774.1                                  2
           Case 6:18-cv-01228-LEK-ML Document 92 Filed 12/28/20 Page 3 of 3




                                       LITE DEPALMA GREENBERG, LLC
                                       JOSEPH J. DEPALMA (pro hac vice)
                                       SUSANA CRUZ HODGE (pro hac vice)
                                       570 Broad Street, Suite 1201
                                       Newark, NJ 07102
                                       Telephone: (973) 623-3000
                                       jdepalma@litedepalma.com
                                       scruzhodge@litedepalma.com
                                       ANDREWS DEVALARIO LLP
                                       Darryl Andrews (pro hac vice)
                                       265 Franklin Street, Suite 1702
                                       Boston, MA 02110
                                       Telephone: (617) 936-2796
                                       daryl@andrewsdevalario.com

                                       Attorneys for Plaintiff Kathleen Paradowski




Dated: December 28, 2020               GREENBERG TRAURIG, P.A.


                                       By: s/ David A. Coulson
                                       David A. Coulson
                                       (admitted pro hac vice)
                                       333 SE 2nd Avenue, Suite 4400
                                       Miami, FL 33131
                                       Tel: (305) 579-0754
                                       Fax: (305) 579-0500
                                       Email: coulsond@gtlaw.com

                                       Cynthia E. Neidl (513737)
                                       GREENBERG TRAURIG, LLP
                                       54 State Street, 6th Floor
                                       Albany, New York 12207
                                       Tel: (518) 689-1435
                                       Fax: (518) 677-1828
                                       Email: neidlc@gtlaw.com

                                       Attorneys for Defendants Champion Petfoods
                                       USA, Inc. and Champion Petfoods LP




555774.1                                  3
